DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 1 June 2021, which papers have been made of record.
Claims 1-20 are currently presented for examination, of which claims 1-8 have been withdrawn from consideration.
By this paper, claims 1-8 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1 June 2021.  These drawings are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:


Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 9, the prior art of record does not explicitly disclose or teach a ceramic deep-frying device capable comprising “a sintered product forming the ceramic deep-frying device and made by sintering a ceramic green body of a three-dimensional or planar shape at 1250-1350 degrees Celsius for 18-24 hours, wherein the ceramic green body is prepared by mixing ball clay, at 10%-25% by weight of the ceramic deep-frying device, kaolin clay, at 15%-30% by weight of the ceramic deep-frying device, mullite particles, at 20%-40% by weight of the ceramic deep-frying device, spodumene particles, at 25%-45% by weight of the ceramic deep-frying device, and energy ceramic particles capable of generating anions and far-infrared rays, at 10%-30% by weight of the ceramic deep-frying device, and the ceramic deep-frying device has a bottom side configured to be positioned either on an outer wall of a heating pipe in a deep-frying vessel or on an inner bottom wall of the deep-frying vessel while leaving a predetermined gap between the bottom side of the ceramic deep-frying device and the outer wall of the heating pipe or the inner bottom wall of the deep frying vessel,” in combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515.  The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/05/2021